DETAILED ACTION
Claims 1, 3-10, and 21-29 (as renumbered to claims 1-18) are allowed over the prior art of record. Claims 2 and 11-20 have been cancelled.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record that the Examiner encountered during the search of prior art fails to disclose or suggest the combination of claimed limitations of claims 1 and 21.
Based on the applicant’s remark and amendments, the Examiner notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the combination of limitations that are featured in claims 1 and 21, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoarau et al. 9,497,267 disclosing receiving a synchronization request from a client device and, for a given integration included in the synchronization request: retrieving a system integration token and comparing a client integration token received in the request with the system integration token. Responsive to determining that the client and system integration tokens do not match, the method further comprises determining the client to be out of date with respect to the given integration and sending an integration update to the client device.
Orr et al., US 8,873,428 disclosing a method for discovering, by a network device of a network, a plurality of network devices of the network; establishing, by the network device, a group of network devices, wherein the group of network devices comprises the network device and a subset of the plurality of network devices; receiving, by the network device, information that is pertinent to one or more network devices included in the group of network devices; processing the information to generate processed information; and propagating the processed information to one or more network devices of the subset of the plurality of network devices.
Zhang, US 2014/0280605 disclosing a method includes updating information located on a member device, and determining whether the information is marked for sharing with the members of the group. The updated information marked for sharing is automatically compared with a copy of the information at a server in a network. If the updated information is newer than the copy at the server, the updated information is uploaded to the server via a cloud service. When the device is turned on or connects to the network, the device automatically checks with the server whether there is newer sharable information at the server than a corresponding copy on the device or there is a push message marked to be sent to the device, and synchronizes the copy on the device with the newer information at the server.

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        08/16/2022